          Case 1:20-cv-03377-DLF Document 33 Filed 01/07/21 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ALABAMA ASSOCIATION OF
REALTORS®, et al.,

                 Plaintiffs,
        v.                                              Case No. 1:20-cv-03377-DLF

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, et al.,

                 Defendants.



               PLAINTIFFS’ CONSENT MOTION FOR A TEMPORARY STAY

       Plaintiffs respectfully move for a temporary stay of this case. The government consents to

this motion.

       1. On March 27, 2020, the President signed into law the Coronavirus Aid, Relief, and

Economic Security Act, Pub. L. 116-136, 134 Stat. 281 (“CARES Act”). Section 4024 of the

CARES Act imposed a 120-day moratorium on evictions of certain tenants. See AR00000973–75.

This moratorium expired on July 24, 2020.

       2. On August 8, 2020, the President issued Executive Order No. 13945, directing the

Secretary of the Department of Health and Human Services (“HHS”) and the Director of the

Centers for Disease Control and Prevention (“CDC”) to consider a nationwide halt on the eviction

of residential tenants. See AR00001025–27.

       3. On September 4, 2020, the CDC issued the Eviction Moratorium, prohibiting landlords

from evicting tenants who meet certain criteria. See AR0000001–11.

       4. On November 20, 2020, Plaintiffs filed a complaint challenging the CDC’s Eviction

Moratorium. See Doc. 1. Plaintiffs and Defendants have each filed motions for summary judgment,

which are now fully briefed. See Docs. 6, 26–29.
            Case 1:20-cv-03377-DLF Document 33 Filed 01/07/21 Page 2 of 4



       5. The CDC’s Eviction Moratorium was set to expire on December 31, 2020. See

AR0000011. On December 27, 2020, the President signed into law the Consolidated

Appropriations Act, 2021. The Act extends the Eviction Moratorium’s expiration date to January

31, 2021:

                The order issued by the Centers for Disease Control and Prevention
                under section 361 of the Public Health Service Act (42 U.S.C. 264),
                entitled ‘‘Temporary Halt in Residential Evictions To Prevent the
                Further Spread of COVID–19’’ (85 Fed. Reg. 55292 (September 4,
                2020) is extended through January 31, 2021, notwithstanding the
                effective dates specified in such Order.

H.R. 133, 116th Cong., div. N, tit. V, § 502 (as signed by the President, Dec. 27, 2020).

       6. On January 6, 2021, Defendants filed a partial motion to dismiss because the “Order at

issue in this case now remains in effect solely by operation of an Act of Congress.” ECF 32.

       7. Given the imminent expiration of Congress’s extension of the Eviction Moratorium at

the end of this month, the Court should temporarily stay the case. See Landis v. N. Am. Co., 299 U.S.

248, 254 (1936) (“[T]he power to stay proceedings is incidental to the power inherent in every court

to control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.”). Good cause exists for a temporary stay because Plaintiffs have not

challenged Congress’s extension of the Eviction Moratorium. Nor is there any need for the parties

to expend resources litigating how Congress’s extension may impact Plaintiffs’ claims given its

imminent expiration. By February 1, 2021, Congress’s extension of the Eviction Moratorium will

have expired or the new administration will have extended the Eviction Moratorium.

       7.       Plaintiffs propose that the parties will advise the Court as to how they wish to

proceed in this case on February 8, 2021.

       Wherefore, the Court should temporarily stay the case, including Plaintiffs’ deadline to

respond to Defendants’ partial motion to dismiss.



                                                    2
         Case 1:20-cv-03377-DLF Document 33 Filed 01/07/21 Page 3 of 4



Dated: January 7, 2021               Respectfully submitted,



                                     s/ Brett A. Shumate
                                     Brett A. Shumate (D.C. Bar No. 974673)
                                     Charlotte H. Taylor (D.C. Bar No. 1024658)
                                        (application pending)
                                     Megan Lacy Owen (D.C. Bar No. 1007688)
                                        (pro hac vice)
                                     Stephen J. Kenny (D.C. Bar No. 1027711)
                                     JONES DAY
                                     51 Louisiana Avenue, N.W.
                                     Washington, D.C. 20001
                                     Telephone: (202) 879-3939
                                     Facsimile: (202) 626-1700

                                     Autumn Hamit Patterson
                                        (Texas Bar No. 24092947)
                                        (pro hac vice)
                                     JONES DAY
                                     2727 N. Harwood St.
                                     Dallas, Texas 75201
                                     Telephone: (214) 220-3939
                                     Facsimile: (214) 969-5100

                                     Counsel for Plaintiffs




                                       3
         Case 1:20-cv-03377-DLF Document 33 Filed 01/07/21 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2021, a true and correct copy of the foregoing was filed

using the Court’s CM/ECF system. I certify that all participants in the case are registered CM/ECF

users and that service will be accomplished by the CM/ECF system.

       January 7, 2021                                        s/ Brett A. Shumate
                                                              Brett A. Shumate




                                                  4
